CRAWFORD, Chief Judge
(dissenting):
Trial counsel’s explanation for challenging Lieutenant Colonel Ayala, to protect against defense counsel peremptorily challenging an enlisted member, thereby reducing the court-martial panel below the required one-third quorum and delaying the trial while the convening authority appointed additional enlisted members, was a “facially valid” reason for the peremptory challenge. See Purkett v. Elem, 514 U.S. 765, 768, 115 S.Ct. 1769, 131 L.Ed.2d 834 (1995). As I have stated on prior occasions, I can find no reason why this Court should deviate from the Supreme Court’s teaching in Purkett. See United States v. Chaney, 53 MJ 383, 386 (2000) (Crawford, C.J., concurring in the result); United States v. Norfleet, 53 MJ 262, 273 (2000) (Crawford, C.J., concurring in part and in the result); United States v. Tulloch, 47 MJ 283, 289 (1997) (Crawford, C.J., dissenting).
Under either Purkett or the more restrictive standard of Tulloch, supra at 287, appellant has failed to demonstrate that trial counsel’s challenge of Lieutenant Colonel Ayala constituted a denial of equal protection. To the contrary, trial counsel’s challenge was legitimate, reasonable, and made good sense. Accordingly, I would affirm the decision of the United States Navy-Marine Corps Court of Criminal Appeals.